OFFICE    OF THE    ATTORNEY         GENERAL    OF TEXAS
                               AUSTIN



                                                  May 29,      1959



Mr. R. V. Rey?ord
County I?uUftor
&w&i county
HenUor8cPcn,Texm




                                                                      0

                                                  ar day end pay
                                                   in addition?

                                               a (5~ the aboo         stated
gwnticn     ho0 bsn




                                        distriot o@   oounty
                                         tJlrQ8 dcinars
                                       of a day thtit he
                                        tc be p%fB'Qut OS
                                  owaty   by the oounty
                                 ertifiaato   of the olerk
                                 h sudi semfoe    is render-




             Article   2056,    Code of Crlzinal Pmcredure, reeds
as fcllcwr;:

          “Ka& Juror in the AI&riot   or criximl
     distriat oourt, county court, or county oourt
     et lnw, excs~t cpm.al v6nlrcras!lnhosa J?ay
     is now f!xsQ by law, Sh?d1 reoeive three dol-
     Lnrr fcr each 6ep md for ehoh fmation of a
3%   R, V. Rayford, t:ay 29, 1939, Fage 2



     bay that he emy attend as 8uah juror, to
     be paid out of the jury fund of the oounty
     in which he c?uy so eerv4. mrbre ‘in jus-
     tioe uourts who aerve in the trial or orlm-
     lnal oases in such oourts shall reoelve
     fifty cents In eaoh oase they sit ra jurors,
     provided thnt no Juror la ouch eourt shall
     receive xore than One dollar for esoh day
     or fraotlon of a day he may 48174 as suob
     Juror.  Crsnd jurors shall ewb receive three
     dollara for each day and for eaoh fraotlon
     of a day that they may aeRa as 8uoh.e

           Artlale 1038, Code of Criminal Procedure,
reacla as follows:

          *Each oounty shall be liable fox the
     expense of food and lodging for jurors
     bpeneled in a folouy ease, but no sortpt
     shallbe issued or money pltl to the jurors
     whoseexpenses are so paid.”

             Artlcls 1039, Code of Crixlnel !-'rooedure,pro-
vides :

          "A juror may pay his own expenses and
     draw hio suript; but the county in responsi-
     ble in the first place for all 8xpenne in-
     currsd.by tha sheriff in providing suitable
     food nnd lod@nE; for the jury, not to sxoeed
     tm dollars a day.*

           Coqensetion    for service as a juror Is not a
ocmcon law rl#tt, but ia purely statutory, and in the
abeence of statute oom>enaatfon cannot be r8covered.
'r;hareBn the trial of crimainal oases the jurors 8x0 not
allowed to separate but am confined end kept together,
It has been hold    thnt the expenses of their board and
lodein~  during  such coniinement  ounnot, in the absence
of statute, be char&cd eltheraeainst the'state or the
county; hmover, the contrary has been held in a numhor
of aaee6, nctc:ithstanding the jurors where reooiving
a per disn allowance.     The pound for these oplnlon~
is that r juror ehculd not be reCui?ed to ray his own
Mr. R. V. Rayfor&   Yay 29, 1939, Yagc 3



expenses exoept when he in left free to seleot his
mode of livlng~:,end that where by the exi~enciss of
the ease he IO deprived of this privilege and can-
pelled to live at the dioaretion of the aoui-t, such
expense  becomes lnaidental to the administration of
justice, and liks other incidental expenses of the
crourt ehould he aharged egeinst the aounty. Bates vs.
Independent County, 23 Ark. 722; Stows11 vs. Jaak8on
County, 56 Eloh. 31; Lyaaniw County vs. Hoa, Pa. 7,
290; C. 7.. Vol. 35, p. 312.

          Ke have been unable to rind  any Teras asses
where the question we ncnv have uuder oonai6erution has
been pe88ed upon by the courts. Flowever, a8 above
steted, the ruht of oompenzetion for ssrvlae a8 a
jUXW iS FIWely 8tStUtOI‘y.

           .Qticles 1038 and 1939, supra, do not provide
for cmpenoation   in addition to the ooxpensetion pro-
vided for and ellcraed by Artfiales 2222 and 1056, sure.
Artlale 1038, Code of Criminal w0e0auhe,    supra, speai-
riaally provides thnt no script shall he issued or xonep
paid tx~ the jurors whose expenses are paid by the county,
and Artiale 1039, Code of Criminal Proacdura, sizpra,
ymvidea t.hat a juror may pay hi8 own erpenaes and draw
his script.

          U’nCerthe above nentloned statutes, we think
that in tho event a juror #as not able to pey for his
meals, the county would be res]~onnible in the first plaoe
for all expense inaurred by the sheriff in providing:
suitable food end lodEIn for the jurcr, not to exoeed
two dollerrs e day. Artiole 1038 end hrtlale 1039 do not
provide for axtm compensation or ccmr-ensation in addition
to the compensation allowed by Artlole 2122 an8 krtlcle
1056 auy?re.,but merely provide thet the county &lmll be
lie?& for t-lx ex:-e& of food and lodging for   jWor8




inpaneled in 5 felony 05s~ and when such expenses are
psld no ncript shnll be issued or nnney paid to the juror
when the county peya euah ex~zenoes.
Pr. R. Il.Rayford,,lWy 23, 1939, Fage 4


          Tou ar8 reSpectfully advlsea that it Is
the opinion of this department that the oounty oannot
pay for the mealo of jurars who era In the oustoay a?
the sheriff in addition to the three dollar8 per day
allowed by larandtbatno    extre or other compermatlon
can be pald exoept the three dollars per day a8 allou-
eU by Artlales 2l.22and 10&L

          Trusting that the fox@olng   emuers     your in-
quiry, we remain
                               Very truly your8
                          ATlORtEY   tIXlWRhL   OF ‘i53LLS